Harvest 12708 Riata, LLC v Wells Fargo Bank, N.A. (2017 NY Slip Op 07409)





Harvest 12708 Riata, LLC v Wells Fargo Bank, N.A.


2017 NY Slip Op 07409


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Kapnick, Gesmer, Kern, JJ.


4787 650931/16

[*1]Harvest 12708 Riata, LLC, Plaintiff-Appellant,
vWells Fargo Bank, N.A., etc., et al., Defendants-Respondents.


Lazer, Aptheker, Rosella & Yedid, P.C., Melville (Giuseppe Franzella of counsel), for appellant.
Alston & Bird LLP, New York (John P. Doherty of counsel), for respondents.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered September 1, 2016, which granted defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
The loan provision requiring plaintiff borrower to deposit and maintain a certain balance in a reserve rollover account is unambiguous in setting a minimum balance (see Greenfield v Philles Records , 98 AD2d 562, 569-570 [2002]). Plaintiff was thus barred from invading that minimum balance for disbursements for replacement tenant improvements and broker commissions when an anchor tenant's lease terminated and was not renewed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK